

	

		II

		109th CONGRESS

		1st Session

		S. 2113

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To promote the widespread availability of communications

		  services and the integrity of communication facilities, and to encourage

		  investment in communication networks.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Digital Age Communications Act

			 of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Definitions.

					TITLE I—Regulatory framework

					Sec. 101. Findings and policy.

					Sec. 102. Prohibition of unfair methods of

				competition.

					Sec. 103. Actions for complaints.

					Sec. 104. Time limits on Commission action.

					Sec. 105. Additional powers of the Commission.

					TITLE II—Transfer or assignment of permits, licenses, or

				certificates

					Sec. 201. Findings.

					Sec. 202. Modification of authority to deny or condition

				licenses.

					TITLE III—Universal Service

					Sec. 301. Applicability of Communications Act of

				1934.

					Sec. 302. Principles of universal service.

					Sec. 303. Definition of basic electronic communications

				services.

					Sec. 304. Contribution mechanism.

					Sec. 305. Universal service block grant program.

					Sec. 306. Waiver authority.

					Sec. 307. State universal service programs not

				preempted.

					Sec. 308. Report to Congress.

					TITLE IV—General Provisions

					Sec. 401. Findings and policy regarding allocation of Federal,

				State, and local responsibility.

					Sec. 402. Rulemaking and delegation of authority.

					Sec. 403. Judicial review of decisions.

					Sec. 404. Right-of-way authority.

					Sec. 405. State regulation of basic local rates.

					Sec. 406. Retention of additional State authority.

					Sec. 407. Preemption of State authority.

					Sec. 408. Transition and sunset of existing

				agreements.

					Sec. 409. Effective date.

				

			2.Definitions

			(a)In

			 generalIn this Act, the

			 following definitions shall apply:

				(1)Antitrust

			 lawsThe term antitrust laws includes—

					(A)the Act entitled

			 An Act to protect trade and commerce against unlawful restraints and

			 monopolies, approved July 2, 1890;

					(B)sections 73

			 through 76 of an Act entitled An Act to reduce taxation, to provide

			 revenue for the Government, and for other purposes, approved August 27,

			 1894;

					(C)the Act entitled

			 An Act to amend sections 73 and 76 of the Act of August 27, 1894,

			 entitled An Act to reduce taxation, to provide revenue for the Government, and

			 for other purposes, approved February 12, 1913; and

					(D)the Act entitled

			 An Act to supplement existing laws against unlawful restraints and

			 monopolies, and for other purposes, approved October 15, 1914.

					(2)CommissionThe

			 term Commission means the Federal Communications

			 Commission.

				(3)Electronic

			 communications networkThe term electronic communications

			 network means—

					(A)a transmission

			 system; and

					(B)where applicable,

			 switching or routing equipment and other facilities which permit the conveyance

			 of signals by wire, radio, optical, or other electromagnetic means, over

			 satellite, cable, or other facilities, whether fixed or mobile, to the extent

			 that such facilities are used for the purpose of transmitting signals,

			 irrespective of the type of information conveyed.

					(4)Electronic

			 communications serviceThe term electronic communications

			 service means a service normally provided for remuneration which

			 consists wholly or mainly in the conveyance of signals on electronic

			 communications networks.

				(5)HouseholdThe

			 term household includes—

					(A)all the persons

			 who occupy a housing unit; and

					(B)housing units

			 located in Indian lands (as such term is defined in section 4(4) of the Indian

			 Gaming Regulatory Act (25 U.S.C. 2703)).

					(6)Housing

			 unitThe term housing unit means—

					(A)a house;

					(B)an

			 apartment;

					(C)a mobile

			 home;

					(D)a group of rooms;

			 or

					(E)a single room

			 that is occupied as separate living quarters.

					(7)Joint

			 BoardThe term Joint Board means the Federal-State

			 Joint Board on universal service required under section 254(a) of the

			 Communications Act of 1934 (47 U.S.C. 254(a)).

				(8)Low-income

			 householdThe term low-income household means a

			 family whose income does not exceed 80 percent of the median income for the

			 area, as determined by the Commission, with adjustments for family size, except

			 that the Commission may establish an income ceiling higher or lower than 80

			 percent of the median for the area if the Commission finds that such a

			 variation is necessary because of prevailing levels of construction costs or

			 unusually high or low family incomes.

				(9)Separate living

			 quarters

					(A)In

			 generalThe term separate living quarters means an

			 area in which the occupants of that area—

						(i)live and eat

			 separately from any other person in the building in which the area is located;

			 and

						(ii)have direct

			 access to such area—

							(I)from the outside

			 of the building in which the area is located; or

							(II)through a common

			 hall.

							(B)OccupantsFor

			 purposes of subparagraph (A), the term occupants

			 includes—

						(i)a

			 single family;

						(ii)1

			 person living alone;

						(iii)2

			 or more families living together; or

						(iv)any other group

			 of related or unrelated persons who share living arrangements.

						(10)Unfair methods

			 of competition

					(A)In

			 generalThe term unfair methods of competition

			 means—

						(i)practices that

			 present a threat of abuse of significant and nontransitory market power as

			 determined by the Commission consistent with the application of jurisprudential

			 principles grounded in market-oriented competition analysis such as those

			 commonly employed by the Federal Trade Commission and the United States

			 Department of Justice in enforcing the Federal Trade Commission Act (15 U.S.C.

			 41 et seq.) and the antitrust laws of the United States; and

						(ii)with respect to

			 interconnection, practices that pose a substantial and nontransitory risk to

			 consumer welfare by materially and substantially impeding the interconnection

			 of public communications facilities and services in circumstances in which the

			 Commission determines that marketplace competition is not sufficient to

			 adequately protect consumer welfare.

						(B)Interconnection

			 determinationIn making any determination under subparagraph

			 (A)(ii), the Commission shall consider whether requiring interconnection will

			 adversely affect investment in facilities and innovation in services.

					(b)Common

			 terminologyExcept as otherwise provided in subsection (a), terms

			 used in this Act shall have the same meaning given to such terms under sections

			 3, 254, and 602 of the Communications Act of 1934 (47 U.S.C. 153, 254, and

			 522).

			IRegulatory

			 framework

			101.Findings and

			 policy

				(a)FindingsCongress

			 finds that—

					(1)in 1996, Congress

			 enacted and the President signed into law the Telecommunications Act of 1996,

			 which was intended to provide a procompetitive, deregulatory framework designed

			 to facilitate the continuing transition to a more competitive communications

			 market;

					(2)since the

			 enactment and implementation of the Telecommunications Act of 1996, rapid

			 advances in technology and marketplace developments have further increased the

			 existence of competition in all communications markets and the likelihood of

			 the continuing existence and increasing intensity of competition;

					(3)competition in a

			 dynamic communications marketplace is the most effective and efficient means

			 for protecting consumers and enhancing the consumer welfare of all the people

			 of the United States in terms of achieving the optimum mix of price, quality,

			 and consumer choice; and

					(4)unnecessary

			 regulation regarding protection of consumers and enhancement of consumer

			 welfare deters—

						(A)investment in new

			 and advanced communications facilities; and

						(B)the development

			 of new services and applications.

						(b)PolicyIt

			 shall be the policy of the United States Government—

					(1)to promote the

			 widespread availability of communications services for all Americans in order

			 to assure that the American people have access to a diversity of information

			 sources necessary for democratic government;

					(2)to promote the

			 integrity, reliability, and efficiency of communications facilities in a manner

			 consistent with—

						(A)the encouragement

			 of investment in advanced communications networks; and

						(B)innovation in

			 communications services and applications;

						(3)that economic

			 regulation of communications markets should be presumed unnecessary absent

			 circumstances that demonstrate the existence of a significant threat of abuse

			 of market power that poses a substantial and nontransitory risk to consumer

			 welfare; and

					(4)that in order to

			 ensure that the actions of the Federal Communications Commission are consistent

			 with the findings in subsection (a), and to effectuate the deregulatory policy

			 declared in this subsection, the decisions of the Commission should be based on

			 jurisprudential principles grounded in market-oriented competition analysis

			 such as those commonly employed by the Federal Trade Commission and the

			 Department of Justice in enforcing the Federal Trade Commission Act (15 U.S.C.

			 41 et seq.) and the antitrust laws of the United States.

					102.Prohibition of

			 unfair methods of competition

				(a)In

			 generalIt shall be unlawful

			 for any provider of electronic communications service, including any State, or

			 any general purpose political subdivision of a State, to engage or participate,

			 or to attempt to engage or participate, in—

					(1)unfair methods of competition in or

			 affecting electronic communications networks and electronic communications

			 services; or

					(2)unfair or deceptive practices in or

			 affecting electronic communications networks and electronic communications

			 services.

					(b)Rulemaking

			 authority

					(1)In

			 generalThe Commission may, by rule, define with specificity, the

			 acts or practices that shall constitute unfair methods of competition or unfair

			 or deceptive acts or practices as described in subsection (a).

					(2)Content of

			 rulesRules promulgated under paragraph (1) may include such

			 requirements as the Commission determines necessary to prevent any methods,

			 acts, or practices prohibited by this section.

					(3)Limitation

						(A)In

			 generalNotwithstanding paragraph (1) and except as provided in

			 subparagraph (B), the Commission shall have no authority to issue rules that

			 declare unlawful an act or practice on the grounds that such act or practice is

			 an unfair method of competition or unfair or deceptive act or practice.

						(B)ExceptionThe

			 Commission may declare an act or practice unlawful if the Commission

			 determines, based on a showing of clear and convincing evidence presented in a

			 rulemaking proceeding, that—

							(i)marketplace

			 competition is not sufficient to adequately protect consumer welfare;

			 and

							(ii)such act or

			 practice—

								(I)causes or is

			 likely to cause substantial injury to consumers; and

								(II)is not—

									(aa)avoidable by

			 consumers themselves; and

									(bb)outweighed by

			 countervailing benefits to consumers or to competition.

									(4)Sunset of

			 rulesAny rule promulgated under paragraph (1) shall terminate on

			 the day that is 5 years after the date on which such rule became effective

			 unless the Commission, in a proceeding in which the public is afforded notice

			 and an opportunity to comment, makes an affirmative determination, based on a

			 showing of clear and convincing evidence presented in such proceeding, that the

			 rule continues to be necessary because marketplace competition is not

			 sufficient to adequately protect consumers from substantial injury which is

			 not—

						(A)avoidable by

			 consumers themselves; and

						(B)outweighed by

			 countervailing benefits to consumers or to competition.

						103.Actions for

			 complaintsThe Commission

			 shall have authority—

				(1)to hear complaints from any party injured

			 by a violation of the prohibitions established under section 102; and

				(2)to award damages to such injured party if

			 the Commission determines that a violation of that section has occurred.

				104.Time limits on

			 Commission action

				(a)120-day limit

			 for applications with supporting testimonyIf an application is

			 filed with the Commission under this or any other Act, and such application is

			 accompanied by supporting testimony from the applicant or a detailed summary of

			 that testimony, together with exhibits, if any, the Commission shall issue a

			 decision on such application not later than 120 days after the application is

			 deemed complete (as the Commission shall, by rule, determine).

				(b)210-day limit

			 for applications without supporting testimonyIf an application

			 is filed with the Commission under this or any other Act, and such application

			 is not accompanied by supporting testimony and exhibits, the Commission shall

			 issue a decision on such application not later than 210 days after the

			 application is deemed complete (as the Commission shall, by rule,

			 determine).

				(c)WaiverThe

			 time limits specified in subsections (a) and (b)—

					(1)may be waived by

			 an applicant; and

					(2)if so waived,

			 shall not be binding on the Commission.

					(d)Extension of

			 timeThe Commission, in particular cases, under extraordinary

			 conditions, and after notice and a hearing at which the existence of such

			 conditions are established, may extend the time limits specified in subsections

			 (a) and (b) for a period not to exceed an additional 90 days.

				105.Additional

			 powers of the CommissionThe

			 Commission shall have authority—

				(1)to research and investigate, from time to

			 time, the organization, business, conduct, or practices of—

					(A)any person or entity engaged in, or whose

			 business affects, the operation of electronic communications networks;

			 and

					(B)any provider of electronic communications

			 service;

					(2)to require any

			 person or entity that owns or operates an electronic communications networks,

			 or any class of such persons or entities, to file, in such form, in such

			 manner, and at such time as the Commission may determine, reports or answers to

			 specific questions regarding the organization, business, conduct, or practices

			 of such person or entity, such reports or answers shall be in writing and made

			 under penalty of perjury;

				(3)to make public,

			 from time to time, in such form, and in such manner as the Commission

			 determines—

					(A)such portions of

			 the information obtained under paragraph (1) as are in the public interest;

			 and

					(B)the reports and

			 answers described under paragraph (2), except that the Commission—

						(i)may

			 not make public any trade secret or any privileged or confidential commercial

			 or financial information obtained from such reports or answers; and

						(ii)may disclose

			 such trade secrets or information to officers and employees of an appropriate

			 Federal or State law enforcement agency upon prior certification by an officer

			 of that Federal or State law enforcement agency that such trade secrets or

			 information shall—

							(I)be maintained in

			 confidence; and

							(II)be used only for

			 official law enforcement purposes; and

							(4)to make annual

			 and special reports to Congress and to submit with such reports recommendations

			 for additional legislation.

				IITransfer or

			 assignment of permits, licenses, or certificates

			201.FindingsCongress finds the following:

				(1)The process by

			 which the Federal Communications Commission currently reviews, and imposes

			 conditions upon, the transfer or assignment of permits, licenses, or

			 certificates in the context of a merger, or other conveyance of corporate

			 control, is in need of reform.

				(2)Currently, the

			 review of telecommunications industry mergers by the Commission often results

			 in undue delay and introduces uncertainty into the marketplace because of the

			 unpredictability of that review under the nonspecific public interest standard

			 established in the Communications Act of 1934 (47 U.S.C. 151 et seq.).

				(3)The Commission

			 has unnecessarily invoked its authority under the nonspecific public interest

			 standard to allow it to impose terms and conditions on the assignment and

			 transfer of permits, licenses, or certificates unrelated to any competitive

			 impacts of the proposed transaction.

				(4)The Department of

			 Justice and the Federal Trade Commission have extensive institutional expertise

			 in analyzing issues relating to industry concentration and its effects on

			 competition.

				(5)It is

			 inefficient, burdensome, and costly to the Federal Government and to the

			 private sector, and unnecessary for the protection of consumers or for the

			 enhancement of consumer welfare, for the Commission in a review of a transfer

			 or assignment of licenses to duplicate the work performed by the Department of

			 Justice or the Federal Trade Commission.

				(6)The Commission

			 should only deny, and should impose only those conditions on, the transfer or

			 assignment of permits, licenses, or certificates as is necessary to ensure that

			 applicants for such transfer and assignment authority are in compliance with

			 existing Commission rules and regulations.

				202.Modification

			 of authority to deny or condition licenses

				(a)In

			 generalIn any proceeding

			 under the Communications Act of 1934 (47 U.S.C. 151 et seq.) to approve an

			 application to assign or transfer control of a license, permit, or certificate,

			 the Commission—

					(1)may not deny such

			 application unless—

						(A)the assignment or

			 transfer of control would result in a violation of the—

							(i)Communications

			 Act of 1934 (47 U.S.C. 151 et. seq); or

							(ii)any rule or

			 regulations established by the Commission in effect on the date such

			 application is received by the Commission; and

							(B)a violation

			 described in subparagraph (A) cannot be cured by the conditional approval of

			 the assignment or transfer of control under the provisions of paragraph

			 (2);

						(2)may not condition

			 approval of such application except, to the extent necessary, to—

						(A)ensure that the

			 assignee or transferee is in compliance with all Commission rules and

			 regulations in effect on the date of such approval; or

						(B)permit the

			 orderly disposition of assets to comply with such rules and regulations;

			 and

						(3)notwithstanding

			 section 104, shall complete all action on any such application not later than

			 90 days after the date of receipt by the Commission of the application, unless

			 the applicant requests an extension.

					(b)Effective

			 dateSubsection (a) shall apply to any application for a transfer

			 of a permit, license, or permit that is pending on, or submitted to the

			 Commission on or after, the date of enactment of this Act.

				(c)Deadlines for

			 pending applicationsIf an application for a transfer of a

			 permit, license, or permit is pending before the Commission for more than 30

			 days, as of the date of enactment of this Act, the Commission shall complete

			 all action on such application not later that 60 days after such date of

			 enactment, unless the applicant requests an extension.

				IIIUniversal

			 Service

			301.Applicability

			 of Communications Act of 1934The provisions of section 214(e) and 254 of

			 the Communications Act of 1934 (47 U.S.C. 214(e) and 254) are repealed as of

			 the date that is 3 years after the date of enactment of this Act.

			302.Principles of

			 universal serviceThe policy

			 of the United States Government regarding the preservation and advancement of

			 universal service shall be based on the following principles:

				(1)AffordabilityQuality

			 basic electronic communications services shall be affordable to—

					(A)all low-income

			 households; and

					(B)households in

			 high cost areas of the Nation.

					(2)EfficiencyUniversal

			 service support and contribution mechanisms for the provision of affordable

			 basic electronic communications services shall burden the economy no more than

			 is necessary.

				(3)NeutralityNeither

			 the distribution of universal service support for basic electronic

			 communications services nor the collection of universal service contributions

			 shall discriminate in favor of or against any company or technology.

				(4)Transparency

					(A)RulesRules

			 governing universal service mechanisms shall be clear and enforceable.

					(B)GoalsThe

			 goals of universal service support shall be clearly defined and

			 identified.

					303.Definition of

			 basic electronic communications services

				(a)In

			 generalFor purposes of this

			 title, the term basic electronic communications services shall

			 have the same meaning as the term supported services in section

			 54.101(a) of title 47, Code of Federal Regulations.

				(b)Modification of

			 definition

					(1)Joint Board

			 actionThe Joint Board may, from time to time, recommend to the

			 Commission modifications as to which basic electronic communications services

			 are to be supported by Federal universal service support mechanisms.

					(2)Commission

			 actionNot later than 1 year after receiving recommendations from

			 the Joint Board under paragraph (1), the Commission shall complete any

			 proceeding to consider whether to implement, in whole or in part, such

			 recommendations.

					(3)ConsiderationsThe

			 Joint Board in recommending, and the Commission in implementing, any

			 modifications of the basic electronic communications services that are

			 supported by Federal universal service support mechanisms shall—

						(A)consider the

			 extent to which—

							(i)basic electronic

			 communications services have, through the operation of market choices by

			 customers, been already subscribed to by a substantial majority of residential

			 consumers that do not receive any universal service support;

							(ii)unaffordable,

			 prevailing basic electronic communications services relies on underlying

			 infrastructure located in high cost areas; and

							(iii)universal

			 service support under section 305 is necessary to ensure that the underlying

			 infrastructure remains available to provide such basic electronic

			 communications services; and

							(B)publish a report

			 in the Federal Register that details the considerations made under subparagraph

			 (A).

						(4)LimitationThe

			 Commission shall not increase the amount of total universal service support

			 following any modification under this subsection without express Congressional

			 authorization.

					304.Contribution

			 mechanism

				(a)In

			 generalNot later than 6 months after the date of enactment of

			 this Act, the Commission shall—

					(1)complete a

			 proceeding to promulgate rules to reform the universal services contribution

			 mechanism; and

					(2)adopt a new

			 mechanism based upon the assignment of numbers in the North American Numbering

			 Plan or any successor methodology.

					(b)Content of

			 rulesThe rules required under subsection (a) shall—

					(1)include an

			 exemption from universal service contributions for low-income households;

			 and

					(2)require that all

			 assigned telephone numbers be assessed an equivalent amount for such

			 contributions on a technologically neutral basis, except that there shall be a

			 discounted contribution rate for paging services.

					(c)Authority to

			 modifyThe Commission shall, by rule, adopt an alternative

			 contribution mechanism to supplement the universal service fund if there is

			 evidence of material, inefficient bypass of the numbers-based contribution

			 mechanism.

				305.Universal

			 service block grant program

				(a)Single

			 universal service fund

					(1)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the Commission shall revise its current universal service fund system

			 to establish a single universal service fund (in this title referred to as the

			 Fund).

					(2)Federal

			 systemThe Fund established under paragraph (1) shall be the

			 exclusive Federal universal service support mechanism.

					(3)Cap on

			 distributionsThe Commission may not award grants out of the Fund

			 in any 1 fiscal year in excess of $3,650,000,000.

					(4)Inflation

			 adjustmentsThe limitation under paragraph (3) shall be adjusted

			 annually by an inflation index and by a fixed factor for productivity

			 improvements, as determined by the Commission.

					(5)Other

			 adjustmentsThe limitation under paragraph (3) may also be

			 adjusted by the Commission to account for—

						(A)changes in

			 population size in each eligible State; and

						(B)exogenous cost

			 changes in the provision of basic electronic communications services directly

			 related to intercarrier compensation reform.

						(b)Grants

			 authorized

					(1)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, and annually thereafter, the Commission shall grant from the Fund to

			 each eligible State performance-based block grants to support the provision of

			 those basic electronic communications services which have been defined under

			 section 303 to be eligible for universal service support.

					(2)Award

			 basis

						(A)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Commission shall initiate a rulemaking proceeding to establish

			 initial guidelines regarding the distribution of performance-based block grants

			 from the Fund.

						(B)Content of

			 guidelinesThe guidelines required under subparagraph (A) shall

			 include—

							(i)model

			 distribution mechanisms and regulations for the support of low-income

			 households and households in high cost areas;

							(ii)the national

			 performance level, measured by household subscription to basic electronic

			 communications services, that is necessary for each eligible State to retain

			 unused block grant funds under subsection (g);

							(iii)the initial

			 amount of block grant funds that are available for each eligible State, such

			 amounts to be based upon a formula—

								(I)developed by the

			 Commission using any appropriate data from the Census Bureau; and

								(II)that reflects a

			 comparative analysis of affordability of basic electronic communications

			 services across States;

								(iv)rules and

			 regulations, including quality of service requirements, regarding the—

								(I)designation of a

			 carrier of last resort; and

								(II)relinquishment

			 of basic electronic communications services by a carrier eligible to receive

			 such funds under subsection (e)(4) in high cost areas; and

								(v)any

			 other rules or regulations necessary for the administration, monitoring, record

			 keeping, reporting, and enforcement of the performance-based block grant

			 program established under paragraph (1), including provisions—

								(I)designed to

			 protect against fraud; and

								(II)any additional

			 guidelines to assist eligible States in implementing and adopting the

			 guidelines required by subparagraph (A).

								(C)Effective date,

			 limitation, and modificationThe guidelines required under

			 subparagraph (A)—

							(i)shall take effect

			 on the date that is 3 years after the date of enactment of this Act;

							(ii)shall be

			 sufficiently flexible so as to allow eligible States to experiment with

			 alternative market-based distribution mechanisms, including voucher programs

			 and auctions; and

							(iii)may be modified

			 by the Commission any time thereafter subject to the provisions of this

			 title.

							(3)Definition of

			 eligible State

						(A)In

			 generalFor purposes of this section, the term eligible

			 State means any State that has certified in writing to the Commission

			 that it has met or will meet the requirements of this section.

						(B)Failure to

			 submit certificationIf a State fails to submit to the Commission

			 a written certification under subparagraph (A), such State shall not be

			 eligible to receive grants under paragraph (1).

						(c)Transition

			 period

					(1)In

			 generalFor the period beginning on the date of enactment of this

			 Act and ending on the date that is 3 years after the date of enactment of this

			 Act, universal service support for any eligible telecommunications carrier, as

			 such term is defined in section 214(e) of the Communications Act of 1934 (47

			 U.S.C. 214(e)), shall be capped at the per-line support levels in effect on the

			 date of enactment of this Act.

					(2)No new eligible

			 carriersDuring the 3-year period described in paragraph (1), an

			 eligible State may not exercise its authority under section 214(e) of the

			 Communications Act of 1934 (47 U.S.C. 214(e)) to designate additional eligible

			 telecommunications carrier, except if such State makes such a designation in

			 accordance with section 54.203(a) of title 47, Code of Federal

			 Regulations.

					(3)Other

			 rulesDuring the 3-year period described in paragraph (1), all

			 rules, regulations, and orders of the Commission with respect to the provision

			 of universal service under section 254 of the Communications Act of 1934 (47

			 U.S.C. 254), including the provision of Lifeline and Link-up assistance, shall

			 remain in effect.

					(d)ApplicationAn

			 eligible State seeking a grant under this section shall submit an application

			 to the Commission at such time, in such manner, and containing such information

			 as the Commission may require.

				(e)ConditionsNot

			 later than 18 months after the publication of the guidelines required under

			 subsection (a)(2), each eligible State seeking a grant under this section

			 shall—

					(1)conduct

			 proceedings to identify high cost areas within that State;

					(2)promulgate rules

			 and regulations regarding the distribution of performance-based block grant

			 amounts to low-income households;

					(3)establish

			 distribution mechanisms for performance-based block grant amounts received

			 under this section; and

					(4)by rule,

			 determine which carriers are eligible to receive universal support from that

			 eligible State.

					(f)Use of

			 funds

					(1)In

			 generalA performance-based block grant awarded to an eligible

			 State shall be used to—

						(A)provide a single

			 connection to basic electronic communications services to all low-income

			 households and households in high cost areas;

						(B)provide support

			 for households or for the underlying infrastructure used to provide basic

			 electronic communications services in high cost areas; and

						(C)fund or reimburse

			 carriers eligible to receive such funds under subsection (e)(4) for the

			 provision, maintenance, and upgrading of services of basic electronic

			 communications services to low-income households and households in high cost

			 areas.

						(2)Commission

			 needsConsistent with the principles established under section

			 302 and with the results of audits performed under subsection (i), the

			 Commission may redirect a portion of the amounts in the Fund to meet additional

			 staffing and administrative needs of the Commission.

					(g)Unused

			 funds

					(1)In

			 generalIf an eligible State does not use all of its allotted

			 performance-based block grant funds in a given year, such State shall, in

			 writing, inform the Commission of that unused amount.

					(2)Performance

			 level achievementIf an eligible State meets the performance

			 level standards established under subsection (b)(2)(B)(ii), such State—

						(A)may retain any

			 unused block grant funds; and

						(B)shall direct such

			 unused funds towards—

							(i)service not

			 designated as basic electronic communications services; or

							(ii)public safety

			 infrastructure improvements, including the upgrading, maintenance, and support

			 of E911 systems.

							(3)OffsetIf

			 an eligible State does not meet the performance level standards established

			 under subsection (b)(2)(B)(ii), the Commission shall offset any unused funds by

			 that State in a given year against that State’s block grant allotment in the

			 following calendar year.

					(h)Commission

			 authorityThe Commission may withhold performance-based block

			 grant funds from any eligible State that fails to comply with any rule or

			 guideline established by the Commission under this section.

				(i)Audits

					(1)In

			 generalThe Commission shall, from time to time, conduct audits

			 of the use and distribution performance-based block grant amounts by each

			 eligible State and eligible communications carriers.

					(2)Number of

			 audits to be conductedThe number of audits conducted by the

			 Commission under paragraph (1) shall be of such number, as determined by the

			 Commission, to allow the Commission, for purposes of the report required under

			 section 308, to provide a detailed analysis on the efficiency of universal

			 service distribution mechanisms employed by eligible States.

					(j)Consultation

			 with joint board

					(1)In

			 generalThe Joint Board based upon the experience of eligible

			 States and consistent with the principles established under section 302 may,

			 from time to time, recommend to the Commission modifications to guidelines

			 required under subsection (b)(2).

					(2)Commission

			 actionNot later than 1 year after receiving recommendations from

			 the Joint Board under paragraph (1), the Commission shall complete any

			 proceeding to consider whether to implement, in whole or in part, such

			 recommendations.

					306.Waiver

			 authority

				(a)In

			 generalAn eligible State may submit a petition to the

			 Commission, in such manner and containing such information as the Commission

			 may require, to adopt a distribution mechanism that is not based on the model

			 distribution mechanisms outlined in the guidelines required by section

			 305(b)(2)(B)(i).

				(b)TimingNot

			 later than 90 days after the date that a petition is submitted under subsection

			 (a), the Commission shall issue a decision on whether to grant or deny such

			 petition.

				(c)Grant of

			 petitionThe Commission may grant any petition submitted under

			 subsection (a), if such petition is consistent with the universal service

			 principles established under section 302.

				307.State

			 universal service programs not preempted

				(a)In

			 generalNothing in this title

			 shall preempt or be construed to preempt an eligible State from adopting laws,

			 rules, or regulations to ensure that quality basic electronic communications

			 services are universally available to all low-income households and households

			 in high cost areas at affordable rates, so long as such laws, rules, or

			 regulations are consistent with, and not in violation of, the principles

			 established under section 302 and any other applicable provision of this

			 title.

				(b)Federal

			 reviewThe Commission

			 may—

					(1)review any law, rule, or regulation adopted

			 by an eligible State to determine if such law, rule, or regulation is in

			 compliance with the requirements of subsection (a); and

					(2)withhold from any

			 eligible State performance-based block grant funds awarded under section 305,

			 if the Commission determines that such laws, rules, or regulations fail to

			 comply with the requirements of subsection (a).

					308.Report to

			 CongressNot later than 3

			 years after the date of enactment of this Act, and every 3 years thereafter,

			 the Commission shall report to Congress—

				(1)an analysis of

			 the costs and benefits of the universal service program established under

			 section 305, including an evaluation of whether, and to what extent, such

			 universal service program has caused improvements in affordability;

				(2)a summary of

			 findings from the audits the Commission undertook as required under section

			 305(i);

				(3)a summary of best

			 practices employed by eligible States which have adopted laws, rules, or

			 regulations regarding universal service in compliance with section 307;

				(4)an evaluation of,

			 and recommendations regarding, the contribution mechanism established under

			 section 304; and

				(5)an analysis of

			 the continuing need for universal service support based upon—

					(A)the experience of

			 the eligible States; and

					(B)technological and

			 marketplace developments, including recommendations regarding the limitation on

			 the size of the funding cap under section 305(a).

					IVGeneral

			 Provisions

			401.Findings and

			 policy regarding allocation of Federal, State, and local

			 responsibility

				(a)FindingsCongress finds that—

					(1)technological and

			 market forces are changing the nature and delivery of electronic communications

			 services;

					(2)these

			 technological and market changes have altered the necessary roles for Federal,

			 State, and local authorities in regulating electronic communications

			 services;

					(3)in many cases,

			 responsibility to regulate activities relating to communications has been

			 allocated to a State or local jurisdiction based on whether such activities

			 were deemed to occur within that State or jurisdiction;

					(4)as electronic

			 communications services and technologies become increasingly digital and

			 packet-based, it has become difficult, and often impossible, to rely on

			 jurisdictional boundaries as the basis for allocating regulatory responsibility

			 among jurisdictions;

					(5)a regulatory

			 regime enforced by multiple jurisdictions, based on disparate laws, may result

			 in inconsistent, unpredictable, and onerous rules that inhibit investment,

			 innovation, and competition;

					(6)the

			 Telecommunications Act of 1996, which made substantial changes in the

			 allocation of responsibilities among regulators in different jurisdictions,

			 nonetheless did not adopt a framework that addresses fully the challenges posed

			 by the rapid technological and marketplace evolution of electronic

			 communications networks and services; and

					(7)given these

			 shortcomings, new statutory guidance for allocating Federal, State, and local

			 responsibility is necessary to achieve the purposes of regulating electronic

			 communications networks and services.

					(b)PolicyIt

			 shall be the policy of the United States Government—

					(1)to integrate

			 Federal, State, and local regulation of electronic communications

			 networks;

					(2)that electronic

			 communications networks and services be governed by a single, unified,

			 minimally pervasive regulatory regime determined and generally implemented at

			 the Federal level;

					(3)to eliminate rate

			 regulation and rate-setting where market conditions adequately protect the

			 interests of consumers in obtaining reasonable rates;

					(4)to eliminate

			 regulation based on technological or functional distinctions among

			 communications services and networks;

					(5)to avoid

			 extending legacy regulation to additional services, networks, or providers;

			 and

					(6)to create

			 incentives to invest in new technologies and to encourage the deployment of

			 advanced electronic communications services.

					402.Rulemaking and

			 delegation of authority

				(a)RulemakingExcept

			 as otherwise specifically provided in this Act, the Commission shall have

			 exclusive jurisdiction and authority to adopt or enforce rules, regulations, or

			 obligations, or conduct rulemakings or adjudications to implement the

			 provisions of this Act.

				(b)Delegation

					(1)In

			 generalThe Commission may delegate to a State, or any general

			 purpose political subdivision of a State, for matters occurring wholly within

			 the jurisdiction of that State or political subdivision, the authority—

						(A)to enforce any

			 rules, regulations, or obligations adopted under subsection (a); or

						(B)to adjudicate

			 disputes between providers of electronic communications services that relate to

			 such rules, regulations, or obligations.

						(2)Invalid

			 delegation

						(A)In

			 generalA delegation of authority under paragraph (1) shall be

			 invalid if a State, or any general purpose political subdivision of a State,

			 does not certify, and the Commission does not concur, that such State or

			 political subdivision is legally and practically competent to execute such

			 authority.

						(B)No

			 reviewAny determination made by the Commission under

			 subparagraph (A) as to the competence of a State, or any general purpose

			 political subdivision of a State, shall not be subject—

							(i)to

			 review by any court of competent jurisdiction;

							(ii)to

			 collateral attack; or

							(iii)to

			 interlocutory appeal.

							(3)Reversion of

			 authorityIf a State, or any general purpose political

			 subdivision of a State, declines to accept, lacks authority, or otherwise fails

			 to execute a delegation of authority under paragraph (1), the Commission, upon

			 public notice, shall assume back such authority.

					(4)Clarification

			 of authority

						(A)In

			 generalA State, or any general purpose political subdivision of

			 a State, may petition the Commission—

							(i)to

			 clarify the scope of a delegation of authority under paragraph (1); or

							(ii)to

			 obtain a waiver from any express or implied limitations on such

			 delegation.

							(B)Timing

							(i)In

			 generalNot later than 120 days after the date that a petition is

			 submitted under subparagraph (A), and after affording any interested party the

			 opportunity for comment, the Commission shall issue a decision on whether to

			 grant or deny such petition.

							(ii)Expiration of

			 120-day periodIf the Commission does not issue a decision within

			 the time-period described in subparagraph (A), the petition shall be deemed

			 granted.

							(5)Request for

			 delegation

						(A)In

			 generalIn the absence of a delegation of authority under

			 paragraph (1), a State, or any general purpose political subdivision of a

			 State, may, for matters occurring wholly within the jurisdiction of that State

			 or political subdivision, petition the Commission to enforce any rules,

			 regulations, or obligations enacted under subsection (a).

						(B)Timing

							(i)In

			 generalNot later than 90 days after the date that a petition is

			 submitted under subparagraph (A), and after affording any interested party the

			 opportunity for comment, the Commission shall issue a decision on whether to

			 grant or deny such petition.

							(ii)Expiration of

			 90-day periodIf the Commission does not issue a decision within

			 the time-period described in subparagraph (A), the petition shall be deemed

			 denied.

							403.Judicial

			 review of decisionsExcept as

			 otherwise specifically provided in this Act, any interested party may appeal

			 any decision of the Commission or any State, or any general purpose political

			 subdivision of a State, made under section 402 to the United States Court of

			 Appeals for the District of Columbia.

			404.Right-of-way

			 authorityA provider of

			 electronic communications services shall be authorized to construct or operate

			 an electronic communications network—

				(1)over public rights-of-way; and

				(2)through easements within a State, except

			 that in using such easements, such provider shall ensure that—

					(A)the installation

			 or construction of facilities necessary for the electronic communications

			 network shall not adversely affect—

						(i)the

			 safety, function, and appearance of the property described in the easement;

			 and

						(ii)the convenience

			 and safety of any person who has a right to use such easement;

						(B)the cost of

			 installation, construction, operation, or removal of such facilities be borne

			 by—

						(i)such

			 provider;

						(ii)the subscriber;

			 or

						(iii)a

			 combination of both; and

						(C)the owner of the

			 property described in the easement be justly compensated by such provider for

			 any damages caused by the installation, construction, operation, or removal of

			 such facilities.

					405.State

			 regulation of basic local rates

				(a)Grandfather

			 clauseExcept as provided in

			 subsections (b) through (d), a State may continue to regulate the rates for

			 basic stand-alone local service, if prior to the date of enactment of this Act,

			 such service was—

					(1)offered

			 separately from any other services to customers who are not providers of

			 electronic communications services;

					(2)of the type

			 defined in section 254(c)(1) of the Communications Act of 1934 (47 U.S.C. 254

			 (c)(1)), as interpreted under section 54.101(a) of title 47, Code of Federal

			 Regulations, as those provisions existed on the date of enactment of this

			 Act;

					(3)provided via a

			 circuit-switched telephone network; and

					(4)lawfully

			 regulated by that State.

					(b)Limitation on

			 State regulation of ancillary or vertical servicesThe authority

			 of a State to regulate rates under subsection (a) shall not—

					(1)extend to any

			 ancillary or vertical services offered in connection with the provision of

			 basic stand-alone local service; or

					(2)apply to any

			 service bundles that contain basic stand-alone local service as a component of

			 such bundle.

					(c)Retail or

			 end-user services are to be unregulatedExcept as provided

			 otherwise in this Act, neither the Commission nor any State shall have

			 authority to regulate the rates of any other retail or end-user electronic

			 communications service.

				(d)Petition to

			 eliminate existing State regulations

					(1)In

			 generalAny interested party may submit a petition to the

			 appropriate State agency, as determined by that State, to modify or eliminate

			 any rate regulations on services grandfathered under subsection (a).

					(2)Timing

						(A)In

			 generalNot later than 270 days after the date that a petition is

			 submitted under paragraph (1), the appropriate State agency shall issue a

			 decision on whether to grant or deny such petition.

						(B)Expiration of

			 270-day periodIf the appropriate State agency does not issue a

			 decision within the time-period described in subparagraph (A), the petition

			 shall be deemed granted.

						(3)Content of

			 decisionAny decision that denies a petition under paragraph (2)

			 shall include a written explanation of—

						(A)how the

			 regulation described in the petition satisfies the requirements of subsection

			 (a); and

						(B)why the economic

			 benefits of such regulation outweigh the economic harms of such

			 regulation.

						(e)Federal agency

			 review of State decisions

					(1)In

			 generalAn interested party may submit a petition to the

			 Commission to overturn the denial of a petition by an appropriate State agency

			 under subsection (d).

					(2)Special

			 emphasis for reviewIn deciding whether or not to overturn the

			 denial of a petition under paragraph (1), the Commission shall place special

			 emphasis on whether the regulation described in the petition remedies or serves

			 to alleviate methods, acts, or practices deemed unlawful under section

			 102.

					(3)Timing

						(A)In

			 generalNot later than 180 days after the date that a petition is

			 submitted under paragraph (1), the Commission shall issue a decision on whether

			 to grant or deny such petition.

						(B)Expiration of

			 180-day periodIf the Commission does not issue a decision within

			 the time-period described in subparagraph (A), the petition shall be deemed

			 denied.

						(f)Federal court

			 reviewAn interested party may appeal the grant or denial of a

			 petition under subsection (e) directly to the United States Court of Appeals

			 for the District of Columbia.

				406.Retention of

			 additional State authority

				(a)In

			 generalNotwithstanding

			 section 402, a State, or any general purpose political subdivision of a State,

			 shall retain jurisdiction to enact and implement rules or regulations that such

			 State or political subdivision determines, after notice and an opportunity for

			 public comment, are minimally and directly necessary—

					(1)to prohibit

			 unfair or deceptive acts or practices that would negatively affect consumers

			 from using electronic communications services, including the concealment of the

			 terms and conditions affecting the price and quality of such services;

					(2)to protect the

			 public safety and homeland security; and

					(3)to manage public

			 rights-of-way and execute traditional police powers with respect to public

			 spaces, provided that any fees imposed by such State or political subdivision

			 for access to rights-of-way shall not exceed the actual direct costs incurred

			 by such State or political subdivision in managing the use of such

			 rights-of-way by electronic communications service providers.

					(b)Rule of

			 constructionNothing in subsection (a) shall be construed to

			 grant a State, or any general purpose political subdivision of a State, the

			 authority—

					(1)absent a

			 delegation under section 403, to enact or enforce rules, regulations, or

			 obligations, or conduct rulemakings or adjudications to implement the

			 provisions of this Act;

					(2)except as

			 otherwise specifically provided, to enact—

						(A)regulations

			 relating to—

							(i)rates; or

							(ii)quality-of-service;

			 or

							(B)any other

			 economic regulation; or

						(3)to impose any

			 other requirements on a provider of electronic communications services to the

			 extent that such provider relies on networks that connect to customers

			 primarily through use of electromagnetic spectrum or other non-physical

			 means.

					407.Preemption of

			 State authorityExcept as

			 provided in sections 405 and 406, or under a delegation of authority under

			 section 402, this Act supersedes any provision of a statute, regulation, or

			 rule, and any other requirement, prohibition or remedy under State law or the

			 law of any general purpose political subdivision of a State, if the Commission

			 concludes that—

				(1)such statute,

			 regulation, or rule, requirement, prohibition, or remedy is or would be

			 inconsistent with the provisions of this Act;

				(2)there are

			 substantial and clear efficiencies to be gained by preempting the regulatory

			 approach of such State or political subdivision;

				(3)a single Federal

			 regulatory approach is clearly optimal over all other regulatory

			 approaches;

				(4)there is a clear

			 showing that the costs of abiding by a diverse set of regulatory approaches

			 outweighs the benefits of allowing States or political subdivisions thereof to

			 experiment with innovative regulatory approaches;

				(5)abiding by a

			 diverse set of regulatory approaches materially inhibits any provider of

			 electronic communications services from effectively offering such service;

			 or

				(6)such State or

			 political subdivision has imposed any tax solely on some or all providers of

			 electronic communications services.

				408.Transition and

			 sunset of existing agreements

				(a)Existing

			 franchise agreementsAny franchise agreement entered into by a

			 franchising authority and a provider of electronic communications services

			 under section 621 of the Communications Act of 1934 (47 U.S.C. 541), as of the

			 date of enactment of this Act, shall be exempt from the provisions of this Act

			 until the earlier of—

					(1)the date of

			 expiration of the terms of such agreement; or

					(2)the date that is

			 4 years after the date of enactment of this Act.

					(b)LimitationA State, or any general purpose political

			 subdivision of a State, may not renew, extend, or otherwise enforce the terms

			 of an any franchise agreement described in subsection (a) beyond the

			 time-periods established in that subsection.

				(c)Contributions

			 by competing video servicesUntil an existing franchise agreement is

			 terminated under subsection (a), a State, or any general purpose political

			 subdivision of a State, may require any provider of competing video services to

			 contribute an equitable portion of costs associated with—

					(1)any fees directly attributable to such

			 agreement; and

					(2)the provision of any public access channels

			 required by such agreement.

					409.Effective

			 dateExcept as otherwise

			 specifically provided, this Act shall take effect 2 years after the date of

			 enactment of this Act.

			

